Citation Nr: 0410544	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  02-18 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder.  

2.  Entitlement to service connection for a chronic low back 
disability to include a spinal disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from May 1970 to June 1975.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) which, in pertinent part, tacitly 
determined that new and material evidence had not been received to 
reopen the veteran's claim of entitlement to service connection 
for an acquired psychiatric disorder and denied service connection 
for a chronic low back disability to include a spinal disorder.  
In January 2002, the veteran submitted a notice of disagreement 
with the RO's determination that new and material evidence had not 
been received to reopen his claim of entitlement to service 
connection for an acquired psychiatric disorder.  

In April 2002, the RO denied service connection for a right-sided 
neurological disorder.  In May 2002, the veteran submitted a 
notice of disagreement with the denial of service connection for a 
right-sided neurological disorder.  In July 2002, the RO issued a 
statement of the case to the veteran and his accredited 
representative which addressed the issues of whether new and 
material evidence had been received to reopen the veteran's 
entitlement to service connection for an acquired psychiatric 
disorder and service connection for a right-sided neurological 
disorder.  In August 2002, the veteran submitted both a notice of 
disagreement with the denial of service connection for a chronic 
low back disability and a substantive appeal from the 
determination that new and material evidence had not been received 
to reopen the veteran's claim of entitlement to service connection 
for an acquired psychiatric disorder and the denial of service 
connection for a right-sided neurological disorder.  

In May 2003, the veteran was afforded a video hearing before the 
undersigned Veterans Law Judge.  At the hearing, the veteran 
expressly withdrew his appeal from the denial of service 
connection for a chronic right-sided neurological disorder.  The 
veteran has been represented throughout this appeal by the 
Disabled American Veterans.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify you if further action is required on your 
part.  

The transcript of the May 2003 hearing before the undersigned 
Veterans Law Judge may be reasonable construed as an application 
to reopen the veteran's claim of entitlement to service connection 
for post-traumatic stress disorder (PTSD).  It appears that the RO 
has not had an opportunity to act upon the application.  Absent an 
adjudication, a notice of disagreement, a statement of the case, 
and a substantive appeal, the Board does not have jurisdiction 
over the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 279, 
284 (1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when the VA 
fails to consider threshold jurisdictional issues during the claim 
adjudication process.  Furthermore, this Veterans Law Judge cannot 
have jurisdiction of the issue.  38 C.F.R. § 19.13 (2003).  The 
United States Court of Appeals for Veterans Claims (Court) has 
noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 1991) establishes a series 
of very specific, sequential, procedural steps that must be 
carried out by a claimant and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. Derwinski, 928 F.2d 389, 391 
(Fed. Cir. 1991)) before a claimant may secure "appellate review" 
by the BVA.  Subsection (a) of that section establishes the basic 
framework for the appellate process, as follows: "Appellate review 
will be initiated by a notice of disagreement [(NOD)] and 
completed by a substantive appeal after a statement of the case is 
furnished as prescribed in this section."  Bernard v. Brown, 4 
Vet. App. 384 (1994).  
All steps required for jurisdiction have not been satisfied.  More 
recently, the Court again established that jurisdiction counts.  
Specifically, the Court could not remand a matter over which it 
has no jurisdiction.  Hazan v. Gober, 10 Vet. App. 511 (1997).  
Therefore, the issue is referred to the RO for action as may be 
appropriate.  Black v. Brown, 10 Vet. App. 279 (1997).  If the 
veteran wishes to appeal from the decision, he has an obligation 
to file a timely notice of disagreement and a timely substantive 
appeal following the issuance of the statement of the case.  38 
C.F.R. § 20.200 (2003).  


REMAND

In his January 2003 Appeal to the Board (VA Form 9), the veteran 
indicated that he had been seen at a VA medical facility in 
December 2002.  He stated further that he had a March 2003 VA 
mental health clinic appointment.  Clinical documentation of the 
cited treatment is not of record.  The VA should obtain all 
relevant VA and private treatment records which could potentially 
be helpful in resolving the veteran's claim.  Murphy v. Derwinski, 
1 Vet. App. 78, 81-82 (1990).  

The veteran has submitted a timely notice of disagreement with the 
RO's denial of service connection for a chronic low back 
disability.  The RO has not issued either a statement of the case 
(SOC) or a supplement statement of the case (SSOC) to the veteran 
which addresses that issue.  The Court has directed that where a 
veteran has submitted a timely notice of disagreement with an 
adverse decision and the RO has not subsequently issued a SOC 
addressing the issue, the Board should remand the issue to the RO 
for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-
241 (1999).  Accordingly, this case is REMANDED for the following 
action:  

1.  The RO must review the claims file and ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000 (VCAA) is completed.  In particular, 
the RO should ensure that the notification requirements and 
development procedures contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003) are met.  

2.  The RO should then contact the veteran and request that he 
provide information as to all treatment of his claimed chronic 
psychiatric disability after June 2002 (non-VA), including the 
names and addresses of all health care providers.  Upon receipt of 
the requested information, the RO should contact all identified 
health care providers and request that they forward copies of all 
available clinical documentation pertaining to treatment of the 
veteran for incorporation into the record.  

3.  The RO should then request that copies of all relevant VA 
clinical documentation pertaining to treatment of the veteran 
dated after June 2002 be forwarded for incorporation into the 
record.  

4.  The RO should then issue a SOC to the veteran and his 
accredited representative which addresses the issue of whether new 
and material evidence has been received to reopen the veteran's 
entitlement to service connection for PTSD.  The veteran and his 
accredited representative should be given the opportunity to 
respond to the SOC.  

5.  The RO should then readjudicate whether new and material 
evidence has been received to reopen the veteran's entitlement to 
service connection for a chronic acquired psychiatric disorder.  
If the benefit sought on appeal remains denied, the veteran and 
his accredited representative should be issued a SSOC which 
addresses all relevant actions taken on the application, to 
include a summary of the evidence and applicable law and 
regulations considered, since the issuance of the SOC.  The 
veteran should be given the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.   See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).  



